DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to application filed on 05/14/2021.  Claims 1-15 are pending.

Claim Objections
Claims 1 and 13-15 is/are objected to because of the following informalities: 
Claim 1, L. 3 “the aircraft” should be “an aircraft”;
Claim 13, L. 2 “an electronic device” should be “the electronic device”;
Claim 13, L. 3 “the electronic to device” should be “the electronic device”;
Claim 14, L. 1 “out-cooling” should be “out-cooling line”; and
Claim 15, L. 1 “return-cooling” should be “return-cooling line”.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McArthur (US 5,105,875).
Regarding Claim 1: McArthur discloses an aircraft engine thermal management system (see annotated figure ‘875) comprising: a body (see annotated figure ‘875) having a coolant passage (see annotated figure ‘875) in thermal communication with an electronic device (19; Fig. 1), wherein the body and the electronic device are located in a first portion (the aircraft) of the aircraft (“aircraft” Col. 1  L. 14); a generator (15; Fig. 1) fluidically connected by a coolant path (25, Fig. 1)  to the coolant passage wherein the generator is located in a second portion (see annotated figure ‘875)  of the aircraft, wherein at least a portion (see annotated figure ‘875)  of the coolant path is located within a cooling location (see annotated figure ‘875)  having a lower average temperature than either the first portion or the second portion of the aircraft (see annotated figure ‘875 and Fig. 1 wherein oil temperature is the lowest, e.g. 220° F and heat exchanger remove 63650 BTU/hr via air flow exchange); and a heat exchanger (33; Fig. 1) fluidically connected to the body and fluidically connected to the generator (see annotated figure ‘875 and Fig. 1).

    PNG
    media_image1.png
    794
    709
    media_image1.png
    Greyscale

Regarding Claim 4:  McArthur discloses all the limitations of Claim 1, as stated above, and further discloses a pump (31; Fig. 1) is located downstream of generator configured to drive oil out of the generator (see annotated figure ‘875).

Regarding Claim 5: McArthur discloses all the limitations of Claim 1, as stated above, and further discloses wherein the coolant is an oil coolant (“oil”, Fig. 1)

Regarding Claim 13: McArthur discloses a method of managing heat (the heat management system discloses its method of operation, (see annotated figure ‘875) of an electronic device (19; Fig. 1) on an aircraft engine (APU, Col. 1 L. 7) comprising: pumping (see pump 31, Fig. 1) a coolant (oil, Fig. 1) through a passage (see annotated figure ‘875) of a body (see annotated figure ‘875) coupled to an electronic device (19; Fig. 1); transferring heat from the electronic device to the coolant within the passage of the body (see Fig. 1 wherein oil temperature increase from entering to exiting the body); pumping the coolant through an out-cooling line (see annotated figure ‘875); cooling the coolant within the cooling line (see Fig. 1 wherein the temperature of the oil decrease along the cooling line); pumping the coolant to a generator (15, Fig. 1); transferring heat from the coolant to a first fluid (“air”, fig. 1) within a heat exchanger (33, Fig. 1); and pumping the coolant through a return-cooling line (see annotated figure ‘875).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur (US 5,105,875) in view of Himmelmann (US 2018/0265206).

Regarding Claim 2: McArthur discloses all the limitations of Claim 1, as stated above, and further discloses the electronic device being a generator power controller (Col. 4 L. 46-68), but is silent regarding the electronic device being a bi-directional rectifier.
However, Himmelmann teaches an aircraft engine (100; Fig. 1) having a generator (106, Fig. 1) and an electronic device (108, Fig. 1) wherein the electronic device is a bi-directional rectifier ( [0014])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric device of McArthur, to have bi-directional rectifier, as taught by Himmelmann. Such a modification would enable a bidirectional energy flow with a smaller size, higher power density, and higher efficiency.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur (US 5,105,875) in view of Sennoun (US 2017/0184028).

Regarding Claim 3: McArthur discloses all the limitations of Claim 1, as stated above, and further discloses wherein the heat exchanger is an air-coolant heat exchanger (see 33 in Fig. 1), but is silent regarding the heat exchange being also a fuel-coolant heat exchanger.
However, Sennoun teaches an aircraft engine thermal management system (element 157 and element thermally coupled thereto, see Fig. 1) having a heat exchanger (157, Fig. 1) wherein the heat exchanger is a combination of an air-coolant heat exchanger and a fuel-coolant heat exchanger (“combined air-oil cooler and fuel-oil cooler heat exchangers 157”, see [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified heat exchanger of McArthur, to have the heat exchanger being a combination of an air-coolant heat exchanger and a fuel-coolant heat exchanger, as taught by Sennoun. Such a modification would enable to further cool oil by utilizing at the same time cooling capacity of air and fuel in a single heat exchanger, as well as heat fuel, increasing thus efficiency, as recognized by Sennoun (see [0022] and [0003]).

Regarding Claim 12:  McArthur discloses all the limitations of Claim 1, as stated above, but is silent regarding wherein the heat exchanger is located within a fan casing of an aircraft engine.
However, Sennoun teaches an aircraft engine thermal management system (element 157 and element thermally coupled thereto, see Fig. 1) having a heat exchanger (157, Fig. 1) wherein the heat exchanger is located within a fan casing (151, Fig. 1) of an aircraft engine (110, Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the heat exchanger of McArthur, to have the heat exchanger being located within a fan casing of an aircraft engine, as taught by Sennoun. Such a modification would enable to utilize the relative cool air provided by the fan, as recognized by Sennoun (see [0022]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur (US 5,105,875) in view of Chakravarty (US 5,072,893).

Regarding Claim 6: McArthur discloses all the limitations of Claim 1, as stated above, but is silent regarding the electronic device and thus the first portion being located in a belly fairing of the aircraft.

However, Chakravarty teaches an aircraft (see Fig. 1) having an electronic device (22, 24, 20; Fig. 1) being located in a belly fairing of the aircraft (see Fig. 1 and Col. 3 L. 5-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the electric device and thus the first portion of McArthur, to have the electronic device and thus the first portion being located in a belly fairing of the aircraft, as taught by Chakravarty. Such a modification would enable to position the electronic device in location than can be easily accessible for maintenance.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur (US 5,105,875) in view of Thomas (US 2020/0031484).

Regarding Claim 7: McArthur discloses all the limitations of Claim 1, as stated above, but is silent regarding the generator and thus the second portion being located in an engine nacelle of an aircraft.
However, Thomas teaches an aircraft (“aircraft” see tittle) having a generator (“generator”, [0002]) being located in an engine nacelle (10, Fig. 1 and [00002]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the generator and thus the second portion of McArthur, to have the generator and thus the second portion being located in an engine nacelle of an aircraft, as taught by Thomas. Such a modification would enable to position the generator in location than can be easily accessible for maintenance, via a fan cowl for example.

Claim(s) 8-9, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur (US 5,105,875) in view of Miller (US 2017/0167382).

Regarding Claim 8: McArthur discloses all the limitations of Claim 1, as stated above, but is silent regarding the heat exchanger and thus the cooling location being located on a wing of the aircraft. 
However, Miller teaches an aircraft engine thermal management system (100, Fig. 2) having a coolant path (239; Fig. 4) including a heat exchanger (238, Fig. 4), an out-path (line 239 exiting 238, Fig. 4), an return-path (line 239 entering 238), and the heat exchanger being on a wing (210, Fig. 4) of an aircraft (200, Fig. 4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the heat exchanger and thus the cooling portion of McArthur, to have the heat exchanger and thus the cooling portion being located on a wing of the aircraft, as taught by Miller. Such a modification would enable to use the heat release by the heat exchanger to deice the wing, as recognized by Miller (see [0052]).
Regarding Claim 9: McArthur in view of Miller, teaches all the limitations of Claim 8, as stated above, and Miller further teaches the coolant path including the out-path (line 239 exiting 238, Fig. 4) and a return-path (line 239 entering 238), wherein the out-path and the return-return are within the wing of the aircraft (see Fig. 4).

Regarding Claims 14 and 15: McArthur discloses all the limitations of Claim 13, as stated above, but is silent regarding the heat exchanger, the out-cooling line, and return cooling line being located on a wing of the aircraft, and thus having pumping coolant through the out-cooling and return-cooling lines includes passing coolant through a wing of the aircraft. 
However, Miller teaches an aircraft engine thermal management system (100, Fig. 2)  and its method of operation including providing a coolant path (239; Fig. 4) with a heat exchanger (238, Fig. 4), passing a coolant (“heat exchange fluid” Abstract) through an out-path line (line 239 exiting 238, Fig. 4), and an return-path (line 239 entering 238),  and passing the coolant through  a wing (210, Fig. 4) of an aircraft (200, Fig. 4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the heat exchanger, the out-cooling line, and return cooling of McArthur, to have the heat exchanger, the out-cooling line, and return cooling line being located on a wing of the aircraft, and thus having pumping coolant through the out-cooling and return-cooling lines includes passing coolant through a wing of the aircraft, as taught by Miller. Such a modification would enable to use the heat release by the heat exchanger to deice the wing, as recognized by Miller (see [0052]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McArthur (US 5,105,875) in view of Shafer (US 2010/0264759).

Regarding Claims 10 and 11: McArthur discloses all the limitations of Claim 1, as stated above, and further discloses the generator being fluidly connected to the coolant passage via the coolant path (25, Fig. 1), but is silent regarding a rotor and a stator of the generator being fluidly connected to the coolant passage, via the cooling path.
However, Shafer teaches an oil cooling system (34; Fig. 3) for a generator (110, Fig. 3) of an aircraft (“aircraft” [0002]) having a coolant path (30; Fig. 3) being fluidly connected to a rotor (112, Fig. 3) and stator (114, Fig. 3) of the generator (see Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coolant path of the generator of McArthur, to have a rotor and a stator of the generator being fluidly connected to the coolant passage, as taught by Shafer. Such a modification would enable to cool both the rotor and stator of the generator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741